Citation Nr: 1116639	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  03-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased  evaluation for the service-connected bilateral hearing loss prior.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend, P.D.


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from June 1972 to June 1975, and from February 1978 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the Veteran's claim for an increased rating for bilateral hearing loss.  As the Veteran relocated during the pendency of this appeal, the RO in Houston, Texas, assumed jurisdiction.  

In November 2009, the Board remanded the issue currently on appeal to the Appeals Management Center (AMC) for further development.  The record indicates that the AMC complied with one of the Board's requests.  Specifically, in June 2010, the AMC provided an additional VA audiology examination in compliance with the Board's November 2009 Remand instructions.  

In the November 2009 remand, the Board also requested that the AMC re-adjudicate the Veteran's claim for increased rating for hearing loss on the basis of the evidence, to include the July 2010 VA audiology examination results.  As will be explained below, because of the error in applying the July 2010 VA audiology examination results during the attempted readjudication, the attempted readjudication was deficient, so the AMC did not substantially comply with the remand order re-adjudicate the Veteran's claim based on the actual results of the July 2010 VA audiology examination.  As the AMC did not comply with the November 2009 remand instructions, the Board finds that an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The Veteran testified before the undersigned Acting Veterans Law Judge in a Board personal hearing in Washington, DC, in May 2009.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In reviewing the record of evidence, the Board notes that the July 1, 2010 VA audiology examination report revealed an average right ear puretone decibel loss of 68 with speech recognition of "76 percent."  In the subsequent January 2011 rating decision, the AMC stated that the July 1, 2010 VA audiology examination report revealed an average right ear puretone decibel loss of 68 with speech recognition of "7 percent."  The AMC then proceeded to rate the Veteran's hearing loss using a speech recognition finding of 7 percent, rather than the correct examination result of 76 percent right ear speech recognition that was actually reported in the July 2010 VA examination report.  Because this adjudicative substantially error affected the readjudication of the issue of increased rating for hearing loss, the attempted readjudication was not in substantial compliance with the remand order re-adjudicate the Veteran's claim based on the actual results of the July 2010 VA audiology examination.  For this reason, the Board finds that this matter should be sent back for a review of the evidence, including a substantially compliant readjudication based on the correct examination results.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the evidence and findings in the light of the results of the July 1, 2010 VA audiology examination.

2.  If the benefits sought on appeal are not granted, the Veteran and the representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


